DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Nerrie M. Zohn (Reg. # 55,761) on 07/01/2021.

Claim 5 of the application are amended as follows:

claim 2, wherein the downlink grant and the uplink grant are received in a same search space.

Claim Rejections - 35 USC § 112
Arguments on remarks filed on 05/17/2021 regarding rejection of claim 11 and 16 under 35 USC § 112 (f)/112 (b) (AIA ) or 35 USC § 112 second paragraph (pre-AIA ) is found to be persuasive. Therefore, the rejection is withdrawn.

Allowable Subject Matter
Claims 2, 5-7, 11, 14-16, 20, 23-25, 29 and 32-34 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a narrowband time-division duplex (TDD) frame structure for narrowband communications.
The closest prior of records fails to teach the allowable features of claims 2, 5-7, 11, 14-16, 20, 23-25, 29 and 32-34.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 2, 7, 11, 16, 20, 25, 29 and 34, the claimed limitations “receiving the narrowband physical downlink channel associated with the downlink grant over a plurality of subframes from subframe p to subframe q, the plurality of subframes including uplink subframes, downlink subframes, and special subframes;
receiving an uplink grant associated with a narrowband physical uplink channel; and
transmitting the narrowband physical uplink channel associated with the uplink grant using one or more uplink subframes located at least one of before subframe p-a or after subframe q+b, wherein a and b are positive integers, and a group of subframes located between subframe p-a and subframe q+b are not allocated for the narrowband physical uplink channel” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/10/2022